El Juez Asociado Señor Martin emitió la opinión del Tribunal.
Sebastián Méndez Bonnin, quien contaba entonces 18 años de edad, condujo hasta el patio de su hogar un arrastre (trailer) en el que transportaba un bote de su propiedad. Al momento de los hechos el joven Méndez Bonnin residía en el Reparto Anaida de la ciudad de Ponce. Allí lo colocó en cierto lugar cerca de la colindancia del solar, por donde discurría, a una altura de 18 pies y dos pulgadas, un tendido de cable eléctrico de alto voltaje, propiedad de la demandada Autori-dad de las Fuentes Fluviales. Acto seguido se dispuso a erguir sobre la pequeña embarcación un mástil de aluminio de die-*132eiséis pies de altura para colocarlo en el correspondiente hueco del bote. Hacía mucho sol y no había llovido.
Con tal propósito, junto al joven Héctor Javier Jiménez y otro amigo que le asistía, (1) subió Méndez Bonnin a la lancha de cuatro pies de alto, levantaron en alto el mástil de dieciséis pies, lo que resultó en una altura total, entre bote y mástil, de 20 pies, procediendo con la operación planeada. Es lógico concluir que para insertar el mástil en el hueco habrían te-nido que levantar el mástil aún a mayor altura. El juzgador concluye que “tomaron precauciones, miraron hacia arriba, y lo levantaron”. Al así actuar, los jóvenes notaron la cercanía de los cables de energía y, conscientes de la peligrosidad que los mismos representaban para su seguridad física, inten-taron alzar el palo. Sin embargo, la suerte les fue adversa y al hacer contacto el mástil con las líneas de energía, prodú-jose una fuerte descarga eléctrica que causó inconsciencia, quemaduras y muy serias lesiones tanto al joven Méndez Bon-nin como a Héctor Javier Jiménez. Sus familiares cercanos padecieron las angustias que este tipo de accidente suele sus-citar (2) e incurrieron en gastos en la atención de las lesiones de aquéllos. Para el resarcimiento de los daños sufridos por unos y otros, los padres de los jóvenes entablaron acción civil ante la Sala de Ponce del Tribunal Superior.
Celebrado el juicio y estimada la demanda, el Tribunal Superior valoró los daños sufridos por los demandantes en $233,699.78, (3) mas entendiendo el juzgador que se trataba *133de un caso en el que concurrieron actos negligentes tanto de parte de la Autoridad demandada como de los jóvenes lesiona-dos distribuyó la responsabilidad de una y otra parte en 30 y 70 por ciento respectivamente. Insatisfecha la demandada con el grado de responsabilidad que se le ha impuesto, ha acu-dido ante nos y sostiene que se trata de un accidente desgra-ciado en el que no medió negligencia de su parte.
Atendiendo las doctrinas jurídicas rectoras de la contro-versia, dictamos resolución requiriendo de los recurridos que mostraran causa por la cual no debía expedirse el auto de revisión para reducir el grado de negligencia imputable a la demandada. Comparecieron los recurridos oponiéndose a la reducción sugerida, y luego replicó la recurrente insistiendo en que no debe ser responsabilizada por el accidente. Los ar-gumentos de las partes no nos persuaden a variar la actitud previamente intimada. Veamos.
I
La prueba que desfiló en corte demuestra que en el lugar donde ocurrió el accidente el tendido eléctrico no estaba a una altura adecuada. Los especialistas en las ciencias eléctricas recomiendan que en lugares donde hay circulación vehicular —calles públicas, callejones, o entradas a garages residenciales, como sucedía en el caso de autos— la elevación prudente de la cablería de alto voltaje debe ser no menor de veintidós pies. (4) National Electric Safety Code, ed. 1977, págs. 116-117. (5) Vda. de Andino v. A.F.F., 93 D.P.R. 170 (1966). *134No puede establecerse categóricamente que el accidente que motivó este pleito no hubiera sucedido de haber estado los alambres de energía a la altura requerida, puesto que el bote tenía 4 pies de alto, el mástil 16 pies adicionales, y es de presumir que los menores que levantaban el mástil tendrían que necesariamente alzarlo un poco más para lograr en-trarlo en el hueco. No obstante, sí se puede sostener que las probabilidades de que ocurriera hubiesen sido mucho menores. No dudamos, por tanto, que procede imponer responsabilidad a la demandada por los sucesos que motivaron el caso de autos. C. Rogel Vide, La responsabilidad civil extracontrac-tual, Madrid, Ed. Civitas, 1977, págs. 66-68. Aunque las entidades que trafican con energía eléctrica no son asegura-doras de todo daño que su industria cause —Santos Ocasio v. A.F.F., 103 D.P.R. 564, 566 (1975)— deben ejercitar un alto grado de cuidado atendiendo la peligrosidad del producto con que negocian. Burgos Quiñones v. Autoridad Fuentes Fluviales, 90 D.P.R. 613, 619 (1964); Ramos v. Aut. Fuentes Fluviales, 86 D.P.R. 603, 609 (1962); Matos v. P.R. Ry., Lt. & P. Co., 58 D.P.R. 160, 164 (1941). Véase Figueroa v. P.R. Ry., Light & P. Co., 66 D.P.R. 488 (1946).(6)
De otra parte, sin embargo, resalta con relieve el elemento culposo y negligente en las actuaciones de los jóvenes perjudicados. Jóvenes de madurez intelectual que cursaban *135escuela superior y de juicio suficiente para transportar y para manejar un bote, advirtieron la presencia sobre ellos de cables eléctricos. (7) Reconocieron la peligrosidad que ellos re-presentaban, al tomar las precauciones y mirar hacia arriba, según reseña el juzgador. Aun así decidieron erigir un mástil metálico, conscientes de la posibilidad de tocar los cables eléctricos, pero confiando en que no alcanzaría las líneas. (8) Fueron en extremo negligentes. A personas razonables y sen-satas es justo requerirles un grado mucho mayor de diligen-cia en tales circunstancias. J. Santos Briz, La Responsabili-dad civil, 2da. ed., Madrid, Ed. Montecorvo, S.A., 1977, pág. 43.
II
El elemento de negligencia distingue en este caso los actos de la parte demandante así como el proceder de la parte de-mandada. Se impone la determinación de responsabilidad comparada. Corresponde, pues, a los tribunales la difícil tarea de arbitrar una solución para establecer en qué medida la víctima deber ser indemnizada —A. Cammarota, Responsa-bilidad extracontractual, Buenos Aires, Ed. Dapalma, 1947, T. 1, págs. 330-331, 336-337— para lo cual, con sano juicio, la doctrina, atendiendo a la norma alemana, manda analizar todas las circunstancias fácticas; en particular, si ha habido *136una causa predominante. J. Santos Briz, op. cit., págs. 107-108.
Precisa señalar, además, que en el proceso de fijar los ■correspondientes por cientos de responsabilidad a las partes concernidas por los daños sufridos, los tribunales deben tener presentes las guías comparables con los hechos específicos que tienen ante sí. Esto es, una vez determinada cuál es la correcta sucesión de eventos, los jueces de primera instancia deben hacer referencia a la doctrina jurisprudencial con ánimo de compararlos con casos similares que hayan pautado la distribución equitativa de responsabilidad. De existir esos precedentes, deben utilizarse como base; y deben honrarse siempre y cuando no se demuestre claro error en su contenido normativo o que en el caso en consideración intervienen circunstancias que lo distinguen de la jurisprudencia normativa. Sólo así puede alcanzarse la meta de la jurisprudencia de ofrecer un tratamiento similar a los litigantes que se hallan en circunstancias similares. Véanse: R. B. Cappalli, Tort Damages in Puerto Rico, 46 Rev. Jur. U.P.R. 241, 299 (1977); R. E. Bernier, La cuantía de los daños, en Apuntes legales, Puerto Rico, 1968, págs. 107-110. Véanse también, J. Puig Brutau, La jurisprudencia como fuente del derecho, Barcelona, Bosch, 1951; R. David, Los grandes sistemas jurídicos contemporáneos, Madrid, Aguilar, 1969, pág. 100 et seq.
Al menos dos opiniones de este Tribunal son ilustradoras en la resolución del presente caso. Éstas son Vda. de Dávila v. Fuentes Fluviales, 90 D.P.R. 321 (1964), y Rosario Crespo v. A.F.F., 94 D.P.R. 834 (1967).
En Vda. de Dávila, supra, el operador de una máquina industrial murió por electrocución cuando una torre del apa-rato vino en contacto con alambres eléctricos de alto voltaje. 90 D.P.R., pág. 323. Notamos allí que a la compañía suminis-tradora de energía se le había requerido con alguna antela-ción que removiera las líneas eléctricas por cuanto se reali-*137zaba la construcción de un caserío —90 D.P.R., págs. 324-325— y sostuvimos que la compañía proveedora actuó negli-gentemente al no tomar precauciones para reducir la peligro-sidad en un área de construcción donde es usual la utilización de equipo de considerable elevación. 90 D.P.R., pág. 326. No obstante, resolvimos que la imprudencia del perjudicado al operar la maquinaria, conociendo la presencia del tendido y el consiguiente peligro que el mismo representaba, lo respon-sabilizaba en un ochenta por ciento de los daños sufridos. 90 D.P.R., págs. 328-329.
Y en Rosario Crespo, supra, impusimos alguna responsa-bilidad a la compañía suplidora de energía por no tomar pre-cauciones aumentando la elevación de los cables eléctricos que discurrían por un área de construcción. 94 D.P.R., pág. 849. No obstante haber hallado responsabilidad, al igual que en Vda. de Dávila, la redujimos a un veinte por ciento al adver-tir que los lesionados no tomaron precaución alguna para evitar que ciertos instrumentos de medición de considerable altura que utilizaban, vinieran en contacto con las líneas eléctricas que se hallaban a la vista y cuya presencia adver-tían. 94 D.P.R., págs. 848-849.
Salta a la vista que la doctrina de Vda. de Dávila, supra, es de estricta aplicación a los hechos del caso ante nos, de-biendo privar, por tanto, sobre esta controversia los criterios allí expuestos. En éste, como en los dos casos citados prece-dentemente, la imprudencia de los lesionados y su conducta irreflexiva les responsabilizan preponderantemente, y como-quiera que los hechos probados no ameritan distinguir este caso de los mencionados, resolvemos que la negligencia con-currente de la compañía suplidora de electricidad debe redu-cirse del treinta al veinte por ciento.

Por tales fundamentos, se dictará sentencia modificando la recurrida para ajustar las partidas que debe satisfacer la demandada conforme al por ciento de responsabilidad aquí fijado. Así modificada, será confirmada.


 Héctor contaba entonces con 16 años de edad, al igual que el amigo.


 Véase Moa v. E.L.A., 100 D.P.R. 573, 587 (1972).


 No nos parece que la estimación de los daños que hiciera el tribunal sentenciador fuera claramente errónea o exagerada, por lo cual no debemos intervenir con su criterio. Rodríguez v. American Railroad Co., 43 D.P.R. 493, 504 (1932); Baralt v. Báez, 78 D.P.R. 123, 127 (1955). En este sentido, véase la relación que hace don Manuel Rodríguez Navarro de las sentencias del Tribunal Supremo de España que se refieren a la estimación de la cuan-tía de los daños y la intervención que es propia en segunda instancia. Doctrina Civil del Tribunal Supremo, Madrid, Aguilar, S.A., 1951, T. IV, pág. 6883 et seq. Véase A. Orgaz, El daño resarcible, Buenos Aires, Bibliográfica Omeba, 1960, pág. 141 et seq.


 Aunque antes del desarrollo de la urbanización donde ocurrieron los hechos los cables estaban a la altura adecuada, al nivelarse los terrenos quedó reducida la altura a 18'2".


 E1 Reglamento de Lotificación vigente al momento de los hechos disponía: “Se proveerán todas las líneas eléctricas, postes, vientos, trans-formadores, interruptores, y demás artefactos necesarios para un sistema completo de distribución eléctrica, y de alumbrado de calles a base de líneas subterráneas, con miras a afrontar la demanda de la lotificación cuando ésta haya sido ocupada totalmente. Tales instalaciones se levantarán en forma que satisfagan o se ajusten a los requisitos del ‘National Electrical *134Code’ y de la entidad que suministre la luz y energía eléctrica local, y según las apruebe la Junta”. 23 R.&R.P.R. sec. 10-304.


 Conviene señalar que no es exclusiva de nuestra jurisdicción la norma legal que requiere esa rigurosa diligencia en el manejo de los cables eléctricos. Pueblos de Europa y de América, cuyas aspiraciones de justicia mucho se asemejan a las nuestras, han procedido en forma similar no em-pece a que sus ordenamientos jurídicos formen parte de disímiles tradi-ciones. Así, en cuanto a aquellas donde priva la tradición civilista romano germánica, véase F. F. Stone, Louisiana Civil Law Treatise, St. Paul, Minn., West Publishing Co., 1977, Vol. 12, §§ 395-396, págs. 519-521. En cuanto a aquellas jurisdicciones donde opera el sistema de derecho anglo-sajón, consúltese Harper & James, The Law of Torts, Boston, Little Brown and Co., 1956, Vol. 2, § 14.4, pág. 798 et seq.; J. A. Dooley, Modern Tort Law, Chicago, Callaghan and Co., 1977, Vol. 2, § 32.41, pág. 301.


 E1 mayor de ellos, Méndez Bonnin, que entonces contaba diez y ocho años, vivía en el sitio donde llevaban a cabo la operación de la mon-tura del mástil. Luego, sabía que allí estaban los cables eléctricos de alto voltaje.


 Es científicamente inatendible la teoría de los demandantes a los efectos de que el palo nunca tocó los cables y de que la corriente eléctrica de 38,000 voltios saltó un espacio aéreo de dos o tres pies. Desde una pers-pectiva técnica y científica, quedó demostrado en instancia que el aire es excelente aislador y dieléctrico, necesitándose alrededor de 75,000 voltios para que la electricidad salte un espacio de una pulgada a través del aire. C. L. Dawes, A Course in Electrical Engineering, Nueva York, McGraw-Hill, 1952, Vol. 1, pág. 332. Véase Burgos Quiñones v. Autoridad Fuentes Fluviales, 90 D.P.R. 613, 620-621 (1964).